United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3114
                                   ___________

In re: Larry James Grimlie,            *
                                       *
               Debtor,                 *
                                       *
----------------------------           *
                                       *
Terri A. Running, Chapter 7 Trustee,   * Appeal from the United States
                                       * District Court for the
               Appellee,               * District of Minnesota.
                                       *
        v.                             * [UNPUBLISHED]
                                       *
Larry James Grimlie,                   *
                                       *
               Appellant.              *
                                  ___________

                              Submitted: March 30, 2010
                                 Filed: March 31, 2010
                                  ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

     Larry Grimlie appeals from the judgment of the Bankruptcy Appellate Panel
(BAP) affirming the bankruptcy court’s1 grant of summary judgment in favor of the


      1
        The Honorable Robert J. Kressel, United States Bankruptcy Judge for the
District of Minnesota.
trustee of Grimlie’s bankruptcy estate. After careful review, see In re Vote, 276 F.3d
1024, 1026 (8th Cir. 2002) (review standards), we affirm for the reasons stated by the
BAP, see 8th Cir. R. 47B.
                        ______________________________




                                         -2-